Citation Nr: 1031446	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  09-33 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include posttraumatic stress disorder (PTSD), major 
depression, dysthymia, neurosis with hypochondriasis and 
depressive features, anxiety, and a mood disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1950 to June 1954.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for PTSD.  In July 2010, the Veteran 
was afforded a Travel Board hearing before the undersigned 
Veterans Law Judge. 

The Board observes that, while the RO construed the issue on 
appeal as service connection for PTSD, the record indicates that 
the Veteran has also been diagnosed with major depression, 
dysthymia, neurosis with hypochondriasis and depressive features, 
anxiety, and a mood disorder.  Claims for service connection for 
PTSD encompass claims for service connection for all psychiatric 
disabilities that are reasonably raised by the record.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds 
that the Veteran's claim is most appropriately characterized as 
reflected on the title page of this decision.

Additionally, the Board acknowledges that the Veteran initially 
filed a claim for service connection for a psychiatric disability 
that was denied in an August 1970 RO decision.  That decision 
became final because the Veteran did not file a timely appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2009).  However, the Veteran is now relying on different 
legal bases for service connection than existed when his claim 
was previously denied, specifically, the recent revisions to VA's 
regulations governing service connection for PTSD that have 
liberalized, in certain circumstances, the evidentiary standard 
for establishing in-service stressors.  75 Fed. Reg. 39843 (July 
13, 2010); 38 C.F.R. § 3.304(f)(3).  These regulatory changes 
essentially comprise a new legal theory for entitlement and, 
therefore, the Board finds that the Veteran's claim is entitled 
to consideration on a de novo basis.  Spencer v. Brown, 4 Vet. 
App. 283 (1993); Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  
Moreover, as the Veteran is now claiming service connection based 
on a diagnosis (PTSD) that is different from the disorder 
(neurosis) that formed the basis for his prior claim, his current 
claim is considered as separate and distinct from a new and 
material evidence claim.  38 U.S.C.A. § 7104(b) (West 2002); 
Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008). 

The Veteran has indicated that he recently stopped working as a 
salesman due to his anxiety and related mental health problems.  
In light of the action taken below to grant the claim for service 
connection for a psychiatric disability, the Board interprets the 
Veteran's statements as raising a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  As that claim has not been 
developed for appellate review, the Board refers it to the RO for 
appropriate action.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran has a 
diagnosis of PTSD in conformance with the standards of DSM-IV 
that is based on reported in-service stressors consistent with 
the circumstances, conditions, and hardships of his military 
service and related to his fear of hostile military or terrorist 
activity.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability 
have been met.  38 U.S.C.A. §§ 1110, 1132, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  For the showing of chronic disease in service, there 
must be a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) (2009).  

Service connection may also be granted for a disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  Service connection may also be 
established for certain chronic diseases, including psychoses, 
which are manifested to a compensable degree within a presumptive 
period following separation from service.  38 C.F.R. §§ 3.307, 
3.309 (2009).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2009); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

VA considers diagnoses of mental disorders in accordance with the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The 
DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a 
traumatic event; B) the traumatic event is persistently 
experienced in one or more ways; C) persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness is indicated by at least three of seven symptoms; 
D) persistent symptoms of increased arousal are reflected by at 
least two of five symptoms; E) the duration of the disturbance 
must be more than one month; and F) the disturbance causes 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).

VA recently amended its regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing in-service stressors.  75 
Fed. Reg. 39843 (July 13, 2010).  The amendments, which took 
effect July 13, 2010, redesignated current paragraphs (f)(3) and 
(f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), 
respectively, and added a new paragraph (f)(3) that reads as 
follows: 

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is 
the elimination of the requirement for corroborating evidence of 
a claimed in-service stressor if it is related to the Veteran's 
fear of hostile military or terrorist activity.  In place of 
corroborating any reported stressor, a medical opinion must 
instead be obtained from a VA, or a VA contracted, psychiatrist 
or psychologist.  

The Veteran, in written statements and testimony before the 
Board, claims that he suffers from PTSD that was caused or 
aggravated during his period of active service.  Specifically, he 
asserts that, while stationed at a harbor control post off the 
coast of Pusan, Korea, he witnessed his friend and fellow service 
member drown after they both jumped from a small boat and 
attempted to swim to shore through treacherous breakwater.  The 
Veteran also maintains that, 10 days after the drowning, he 
identified his friend's body after it washed ashore and has never 
forgotten that horrible experience.  As an additional stressor, 
the Veteran claims to have engaged in a firefight with two Korean 
fishing boats while en route to an aviation fuel station.

The record shows that the RO issued an August 2008 formal finding 
notifying the Veteran that he had not provided sufficient 
information to corroborate his claimed in-service stressors 
through the United States Army & Joint Services Records Research 
Center (JSRRC).  Thereafter, a copy of an investigation report 
documenting the May 11, 1952, drowning death of the Veteran's 
friend was added to the claims folder.  Additionally, the claims 
folder was augmented with a letter addressed to the mother of the 
Veteran's friend informing her of his son's death and memorial 
service, which the Veteran reportedly attended.  

Affording the Veteran the benefit of the doubt, the Board finds 
that the above evidence, submitted after the RO's August 2008 
formal finding, is sufficient to corroborate his claimed stressor 
of the drowning death of a friend.  In any event, the, in light 
of the aforementioned regulatory changes, which followed the 
issuance of the RO's most recent supplemental statement of the 
case, it is no longer necessary for the Veteran's reported 
stressors to be independently verified through JSRRC.  Therefore, 
the basis on which Veteran's claim was previously denied is no 
longer valid and the Board must consider whether service 
connection is warranted under the revised regulations.  38 C.F.R. 
§ 3.304(f) (2009).

The Veteran's service personnel records confirm that he served in 
Korea from November 1951 to November 1952.  He was awarded the 
Korean Service Medal.  While cognizant that the Veteran did not 
receive decorations indicative of combat service, the Board 
observes that, under the new regulatory changes, his lay 
statements alone may establish the occurrence of a claimed in-
service stressor.  38 C.F.R. § 3.304(f)(3) (2010).  

The Veteran has reported stressors that are consistent with the 
places, types, and circumstances of his service in Korea in 
claiming to have witnesses a firefight with Korean fishing boats.  
Accordingly, the remaining questions are whether any of his 
reported stressors is related to his fear of hostile military or 
terrorist activity and, if so, whether such a stressor is 
adequate to support a diagnosis of PTSD and whether the Veteran's 
particular psychiatric symptoms are related to that stressor.  
38 C.F.R. § 3.304(f)(3) (2010).  

The Veteran's service medical records, including his July 1950 
enlistment and June 1954 separation examinations, are negative 
for complaints or clinical findings of psychiatric problems.  

The first post-service evidence related to the Veteran's claim is 
a November 1969 VA hospitalization report showing inpatient 
treatment for acute depression and suicidal ideation.  Following 
his discharge from the hospital, the Veteran was prescribed 
medication and group therapy for his psychiatric symptoms.  He 
was rehospitalized in April 1970 for complaints of severe 
headaches.  At that time, he was noted to have a history of 
neuropsychiatric and alcohol problems and found to meet the 
diagnostic criteria for neurosis with hypochondriasis and 
depressive features.

At his July 2010 hearing, the Veteran acknowledged that he did 
not seek psychiatric treatment for many years after leaving the 
military and that his PTSD was not diagnosed until the mid-2000s.  
However, he testified that since his discharge from service, he 
had suffered from nightmares and flashbacks related to his 
experiences in Korea and had used alcohol to self-medicate for 
many years prior to his official PTSD diagnosis.  He added that, 
while he was "able to finally kick the booze," he could not get 
rid of the nightmares, which worsened until he sought VA 
treatment for that condition.

The Veteran's account is consistent with his VA medical records, 
which show that he underwent an August 2005 VA psychiatric 
evaluation for nightmares.  He reported that the nightmares were 
related to his service in Korea and had become more severe since 
the Iraq War began.  Additionally, the Veteran stated that he 
suffered from other psychiatric symptoms, including anger, 
irritability, hypervigilance, and memory loss.  He also 
acknowledged a history of alcoholism, but indicated that he had 
been sober for several decades.  While the Veteran denied feeling 
estranged from others, he admitted that he did not make friends 
easily.

On mental status examination, the Veteran was found to have an 
"okay" mood, normal speech, an appropriate affect, and logical, 
normal, and goal-directed thoughts.  He did not display any acute 
concentration or memory problems.  Nor did he exhibit any 
suicidal, homicidal, or paranoid ideations or any hallucinations, 
delusions, obsessions, or compulsions.  Nevertheless, based on 
the Veteran's reported history of nightmares and other 
psychiatric symptoms related to his military service, and his 
prior inpatient VA treatment for mental health problems, the VA 
examiner determined that the Veteran met the DSM-IV criteria for 
PTSD.  Additionally, the VA examiner opined that the Veteran's 
most pronounced PTSD symptoms were his nightmares, which caused 
him to wake up "in combat mode" and put him at risk of harming 
his significant other.  The VA examiner then prescribed the 
Veteran a new regimen of medications to treat his PTSD symptoms.

Subsequent VA medical records dated from January 2006 to October 
2007 show a history of outpatient treatment and medication for 
PTSD.  In May 2007, the Veteran underwent a VA mental health 
consultation in which he complained of worsening nightmares and 
sleep impairment caused by his memories of Korea.  He denied any 
current suicidal or homicidal ideation and did not report any 
other psychiatric symptoms.  On mental status examination, the 
Veteran demonstrated logical, coherent, and goal-directed thought 
processes.  He did not display any psychotic, delusional, or 
hallucinatory behavior.  Nor did he exhibit hopelessness or 
helplessness.  Based on the results of the examination, a VA 
physician's assistant diagnosed the Veteran with depression, not 
otherwise specified, versus dysthymia.  While PTSD was not 
specifically diagnosed, the VA physician's assistant did not 
indicate why such a diagnosis was no longer valid.

The Veteran was afforded a VA psychiatric examination in July 
2009 in which he described the stressful events that he had 
experienced in Korea, most notably the drowning death of his 
friend.  He stated that, for the past five or six years, he had 
been seeking regular treatment at a VA Medical Center for PTSD 
and related psychiatric problems.  The Veteran indicated that his 
current psychiatric symptoms included nightmares, increased worry 
and rumination, and night sweats.  He also stated that he had 
recently quit his job as a salesman due to his increased anxiety 
and sleep impairment.

On mental status examination, the Veteran exhibited an euthymic 
mood, normal speech, and a congruent and animated affect.  His 
attention span, concentration, thought processes, and memory were 
all deemed normal, and his judgment, insight, and impulse control 
was considered adequate.  There was no evidence of hallucinations 
or current suicidal and homicidal ideations.  

Based on the results of the examination, the VA examiner 
diagnosed the Veteran with major depression and borderline 
personality disorder.  However, the VA examiner determined that 
the Veteran did not meet the DSM-IV criteria for PTSD because he 
did not exhibit persistent avoidance of stimuli associated with 
trauma and numbing or significant distress or impairment in 
social, occupational, and other important areas of functioning.  
Additionally, that VA examiner found that, while the Veteran did 
display symptoms of a mood disorder, "such a disorder did not 
appear to be related to his military service," but rather to his 
"longstanding personality traits with instability of mood and 
affect."  Significantly, however, the VA examiner did not 
provide a rationale for that particular finding.  Nor does the 
examiner appear to have based any of the findings on the 
Veteran's psychiatric treatment records, showing diagnoses of and 
treatment for PTSD, or the other pertinent evidence in his claims 
folder.

The record thereafter shows that the Veteran has continued to 
receive medication and outpatient therapy for psychiatric 
problems.  His most recent VA mental health records, dated from 
March 2009 to November 2009, reflect that he is currently 
diagnosed with PTSD and dysthymia.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the physicians 
and whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications and 
analytical findings, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the basis 
for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the August 2005 VA psychiatrist's opinion 
that the Veteran suffers from chronic PTSD related to his in-
service stressors in Korea, is more probative and persuasive than 
the findings of the May 2007 VA physician's assistant and the 
July 2009 VA examiner, indicating that the Veteran does not meet 
the diagnostic criteria for PTSD.  

The August 2005 VA psychiatrist's opinion was based on a detailed 
examination of the Veteran and reflected a knowledge of both his 
in-service stressors and post-service mental health history.  
Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing 
the probative value of a medical opinion include the physician's 
access to the claims folder and the Veteran's history, and the 
thoroughness and detail of the opinion).  Moreover, that 
psychiatrist's opinion is consistent with the other clinical 
evidence showing ongoing inpatient and outpatient treatment for 
PTSD and associated psychiatric symptoms and the lay statements 
of the Veteran relating his mental health problems to his in-
service stressors.

In contrast, the May 2007 VA physician's assistant who diagnosed 
the Veteran with depression, but not PTSD, did not provide a 
rationale for that finding.  If an examiner does not provide a 
rationale for the opinion, this weighs against the probative 
value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  
Moreover, although the July 2009 VA examiner's opinion was 
supported by a rationale, neither that examiner nor the VA 
physician's assistant reconciled the findings with the other 
pertinent evidence of record.  That further diminishes the 
probative weight of both examiners' opinions.  38 C.F.R. § 4.1 
(2009) (to ensure a thorough examination and evaluation, the 
Veteran's disability must be viewed in relation to its history).  

Furthermore, the July 2009 VA examiner's opinion that the Veteran 
did not meet the diagnostic criteria for PTSD is outweighed by 
the other clinical evidence of record, which reflects a long 
history of treatment for that disorder.  The Board it significant 
that the Veteran's VA psychiatric treatment records dated after 
his July 2009 VA examination continue to indicate that he still 
meets the diagnostic criteria for PTSD.

The Board acknowledges that, while the August 2005 VA 
psychiatrist indicated that the PTSD diagnosis was based on the 
DSM-IV, the psychiatrist did not cite the specific diagnostic 
criteria or identify the particular in-service stressors on which 
that diagnosis was predicated.  Nevertheless, the Board observes 
that the VA psychiatrist's findings, in tandem with the other 
clinical evidence of record, support a diagnosis of PTSD under 
those criteria.  

The overall clinical evidence of record reflects that the Veteran 
has repeatedly sought treatment for nightmares and other 
psychiatric symptoms related to specific in-service stressors 
from Korea, including the drowning death of his close friend and 
a hostile encounter with Korean fishing boats.  Accordingly, the 
Veteran has been clinically found to meet criteria A and B under 
the DSM-IV (i.e., exposure to a traumatic event and persistent 
reexperiencing of that traumatic event).  Additionally, the 
Veteran has been clinically shown to experience anxiety, 
depression, anger, irritability, and hypervigilance.  He also has 
been treated for suicidal ideation and found to exhibit social 
withdrawal tendencies manifested by a history of drinking to 
suppress the memories of his experiences in Korea and an 
inability to make friends easily.  Those clinical findings 
collectively meet the criteria covered by criterion C, persistent 
avoidance of stimuli associated with the trauma and numbing of 
general responsiveness is indicated by at least three of seven 
symptoms, and criterion D, persistent symptoms of increased 
arousal are reflected by at least two of five symptoms, in 
accordance with DSM-IV.  Additionally, the Veteran has been 
treated for PTSD and related symptoms since August 2005, thereby 
indicating that he meets criterion E under DSM-IV (i.e., the 
duration of the disturbance must be more than one month).  
Finally, the August 2005 VA psychiatrist expressly determined 
that the Veteran's PTSD-related nightmares cause him to wake up 
"in combat mode" and put him at risk of harming his significant 
other, while it was noted at the time of his July 2009 VA 
examination that he had recently left his salesman job due to 
mental health problems.  Those clinical findings satisfy the 
final DSM-IV criterion, that the disturbance causes clinically 
significant distress or impairment in social, occupational, or 
other important areas of functioning.  Accordingly, the Board 
finds that the August 2005 psychiatrist's opinion, when viewed in 
context with the other competent clinical evidence of record, 
supports a diagnosis of PTSD that conforms to the DSM IV 
criteria.  Despite the fact that recitation of symptomatology was 
not delivered in the framework of the DSM-IV criteria, symptoms 
substantiating the diagnosis pursuant to DSM-IV were demonstrated 
at that examination.  

Therefore, resolving reasonable doubt in favor of the Veteran, 
the Board find that the evidence shows that it is at least as 
likely as not that a diagnosis of PTSD is appropriate.  After a 
careful review of the evidence, the Board finds that the 
Veteran's service and post-service medical records and, in 
particular, the opinion provided by the August 2005 VA 
psychiatrist demonstrate that the Veteran's PTSD is related to 
his period of active service.  The August 2005 VA psychiatrist 
expressly determined that the Veteran's symptoms were related to 
his service in Korea and consistent with a diagnosis of PTSD.  

Moreover, the Veteran has reported suffering from nightmares and 
related mental health problems since his period of active service 
in Korea.  The Board observes that the Veteran is competent to 
give evidence about what he has experienced and his statements in 
this regard are considered credible.  Layno v. Brown, 6 Vet. App. 
465 (1994).  Furthermore, the Veteran's lay statements are 
supported by his VA medical records, which are replete with 
diagnoses and treatment for multiple psychiatric disorders, 
including PTSD, depression, and anxiety.  Those VA medical 
records date back more than four decades and indicate that the 
Veteran had a history neuropsychiatric and alcohol problems that 
preceded his November 1969 psychiatric hospitalization.  That 
clinical evidence, together with the Veteran's lay statements, 
reflects a continuity of symptomatology since active service, 
which further supports his claim.  Maxson v. Gober, 230 F.3d 1330 
(2000).

In sum, the Board finds that the competent evidence of record 
consists of a diagnosis of PTSD in conformance with DSM IV, 
credible supporting statements establishing the occurrence of in-
service stressors, and a link, established by the August 2005 VA 
psychiatrist, between the current symptomatology and his in-
service stressors.  Thus, the criteria for service connection for 
PTSD have been met.  

The Board recognizes that the July 2009 VA examiner expressly 
determined that the Veteran's mood disorder was unrelated to his 
military service.  However, that opinion was not supported by a 
rationale and is thus of limited probative value.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  In any event, as this decision 
grants service connection for PTSD, the Board need not further 
consider whether service connection is warranted for his other 
psychiatric disabilities, as those are encompassed in his PTSD 
claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

For the foregoing reasons, the Board concludes that the balance 
of positive and negative evidence is at the very least in 
relative equipoise.  Where the evidence supports the claim or is 
in relative equipoise, the appellant prevails.  Reasonable doubt 
is resolved in favor of the Veteran and the Board finds that 
service connection for PTSD is warranted..  38 U.S.C.A. 5107 (b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


